UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7697


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SEAN AARON MIMS, a/k/a Sean Aaron Mimms,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge.    (3:07-cr-00150-REP-RCY-1; 3:13-cv-00359-REP-
RCY)


Submitted:   February 25, 2016                 Decided:   March 1, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sean Aaron Mims, Appellant Pro Se.          Samuel Eugene Fishel, IV,
Special   Assistant United  States          Attorney,  Elizabeth  Wu,
Assistant United States Attorney,            Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sean Aaron Mims seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.                                The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.     § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies      this   standard      by

demonstrating         that     reasonable        jurists      would     find     that     the

district       court’s      assessment   of       the    constitutional          claims    is

debatable      or     wrong.     Slack    v.      McDaniel,       529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion    states     a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Mims has not made the requisite showing.                      Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss    the    appeal.             We   dispense       with    oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3